DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Claims 1-20 are pending.
Applicant’s arguments in the Remarks filed on 07/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,681,422. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 8 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 8 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 8 in that claim 8 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claims 2-4 correspond to the patent claim 8.
Claims 8-11 correspond to the patent claim 1.
Claims 15-18 correspond to the patent claim 15.

Claims 1-3, 7-10 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10 and 13-14 of U.S. Patent No. 9,325,502. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 10 are both drawn to the same invention. 

Claim 1 of the instant application is anticipated by the patent claim 10 in that claim 10 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claims 2-3 correspond to the patent claim 10.
Claim 7 corresponds to the patent claims 13-14.
Claims 8-10 correspond to the patent claim 1.
Claim 14 corresponds to the patent claims 8-9.
Claims 15-17 correspond to the patent claim 1.

Claims 1-3, 7-10 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,412,133. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 8 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 8 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 8 in that claim 8 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of 
Claims 2-3 correspond to the patent claim 8.
Claim 7 corresponds to the patent claim 8.
Claims 8-10 and 14 correspond to the patent claim 1. 
Claims 15-17 correspond to the patent claim 15. 

Claims 1-2, 8-9 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 16 of U.S. Patent No. 10,951,674. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claim 2 corresponds to the patent claim 1.
Claims 8-9 correspond to the patent claim 8.
Claims 15-16 correspond to the patent claim 16.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maharajh et al (US 2008/0195664).
Regarding claim 1, Maharajh discloses a method, comprising: 
receiving, by a server (mobile media platform 100 in Figures 2-4, 9-14, 16, 45, 50 and 56 as “a server”), a request to stream content to a device (¶ [0165], ¶ [0176] and ¶ [0201]-[0204] for receiving a request to stream content to a client device); 
determining, by the server, a first communications path link from a first content server to the device via a first network in response to the content specifying a first asset type; determining, by the server, a second communications path link from the a second content server to the device via a second network in response to the content specifying a second asset type (¶ [0085], ¶ [0102], ¶ [0108]-[0109], ¶ [0114], ¶ [0120]-[0128], ¶ [0138], ¶ [0201] and ¶ [0323]-[0325] for determining a matchup between network profile and device profile based on requested content type or content characteristics); and 
determining, by the server, a routing decision between the first communications path and the second communications path based on the content comprising a decision to send the request to the first content server, wherein the routing decision is based on 

Regarding claim 2, Maharajh discloses the method as discussed in the rejection of claim 1. Maharajh further discloses determining an wherein the first asset type associated with the content comprises a video on demand type applicable to video on demand and the second asset type comprises a live video type applicable to live video (¶ [0118]-[0123], ¶ [0128], ¶ [0171] and ¶ [0229]-[0230]).

Regarding claim 3, Maharajh discloses the method as discussed in the rejection of claim 1. Maharajh further discloses streaming the content wherein the first network comprises a public network and the second network comprises a private network (Figures 4-7, ¶ [0118]-[0120] and ¶ [0395]).

Regarding claim 4, Maharajh discloses the method as discussed in the rejection of claim 1. Maharajh further discloses streaming, by the server, the content to the device (¶ [0211]-[0227]).

Regarding claim 5, Maharajh discloses the method as discussed in the rejection of claim 1. Maharajh further discloses streaming, by the server, the content via the first communications path link to the device (¶ [0097], ¶ [0119], ¶ [0169]-[0171] and ¶ [0201]-[0203].

Regarding claim 6, Maharajh discloses the method as discussed in the rejection of claim 1. Maharajh further discloses streaming, by the server, the content via the second communications path link to the device (¶ [0119], ¶ [0128], ¶ [0169]-[0171] and ¶ [0201]-[0203]).

Regarding claim 7, Maharajh discloses the method as discussed in the rejection of claim 1. Maharajh further discloses sending the content to the client device wherein the first network comprises a public network and the second network comprises a cellular network (Figures 4-7).

Regarding claims 8-14, all limitations of claims 8-14 are analyzed and rejected corresponding to claims 1-7 respectively.

Regarding claims 15-20, all limitations of claims 15-20 are analyzed and rejected corresponding to claims 1-6 respectively.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421